572 S.E.2d 782 (2002)
356 N.C. 604
STATE of North Carolina
v.
Aaron DEXTER.
State of North Carolina
v.
Ronald Edward Evans.
State of North Carolina
v.
Bryon Keith Howard.
No. 390A02.
Supreme Court of North Carolina.
December 20, 2002.
Roy Cooper, Attorney General, by W. Richard Moore, Special Deputy Attorney General, as to defendant-appellee Aaron Dexter; Fred G. Lamar, Assistant Attorney General, as to defendant-appellee Bryon Keith Howard; and Gaines M. Weaver, Assistant Attorney General, as to defendant-appellee Ronald Evans; for the State-appellant.
Kevin P. Bradley, Durham, for defendant-appellee Aaron Dexter.
Daniel Shatz, Durham, for defendant-appellee Ronald Edward Evans.
D. Tucker Charns, Durham, for defendant-appellee Bryon Keith Howard.
PER CURIAM.
AFFIRMED.